UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

EVANSTON INSURANCE C() CASE NO. 2:17-CV-0103I
VERSUS IUDGE SUMMERHAYS

RICELAND PETROLEUM CO MAGISTRATE JUDGE KAY

REASONS FOR DECISION

Presently before the court is the Motion for Summary Judgment [Doc 20] filed by Evanston
Insurance Company. A hearing on the matter Was held on January 28, 2019. After hearing
argument from counsel, the court took the matter under advisement

Riceland Petroleurn Company (“Riceland”), is a named insured under Evanston Oil and
Gas lndustries Liability policies, for two consecutive policy periods from March 21, 2000 through
March 21, 2002, and two umbrella or excess policies, for the same policy periods See EX. 1, 2, 3,
4 to Motion for Summary Judgment. Riceland Was sued in underlying litigation entitled Van
Geffen Bros., LLC, et al. v. ConocoPhillips Company, et al., currently pending in the 31stJudicial
District Court for the Parish of Jefferson Davis, State of Louisiana ("Van Geffen litigation"), and
requested insurance coverage and defense costs from Evanston, for its exposure in the Van Geffen
litigation, and under the aforementioned policies Evanston filed the instant Complaint for
Declaratory Relief seeking a determination that Evanston's policies do not provide any coverage
for the alleged liability of Riceland in the Van Geffen litigation, and aiso, that Evanston has no
obligation to defend Riceland in the Van Geffen litigation Evanston seeks summary judgment
declaring: (l) Evanston does not owe a duty to defend or indemnify Riceland in the Van Gcffen

litigation because the pollution exclusions of the Primary and the Uinbrella Liability Policies apply

 

 

to preclude coverage for the long-term, environmental pollution damage alleged by plaintiffs in
the Van Geffen lawsuit; (2) the Van Geffen lawsuit does not trigger Evanston’s “Coverage D~
Bodily Injury and Property Damage-Oil and Gas Limited Pollution” endorsement in the Primary
Policies, and Riceland has not met the conditions of the endorsement; and (3) there is no coverage
for damage to property leased by Riceland and/or in the care, custody, and control of Riceland
based on the Leased Property/Care, Custody and Control Exclusions in the Evanston Policies.
BACKGROUND

Van Geffen Bros., LLC, and other plaintiffs, filed a state court “legacy lawsuit” against
Riceland and other oil and gas companies alleging pollution and environmental contaminationf
The plaintiffs in the Van Geffen case are landowners or the descendants, heirs, or assignees who
claim that Riceland and other oil and gas production companies in Louisiana caused environmental
contamination of their properties by pollutants over a period of several years or even decades
Their allegations include the operation or construction of various oil and gas facilities, including
pits, Wells, sumps, flowlines, pipelines, tank batteries, Wellheads, measuring facilities, separators
and injection facilities2 The Van Geffen plaintiffs also allegedly suffered damages resulting from
the improper disposal of oilfield Waste in unlined earthen pits, constructed by Riceland and other
defendants, on or near their properties during the course of oil and gas exploration and production
activities3 The oilfield Wastes deposited in these pits include such substances as naturally

occurring radioactive material (“NORM”), produced water, drilling fluids, chlorides,

hydrocarbons, and heavy metals.“ Other toxic and hazardous substances allegedly used by

 

1 See Van Get`fen petitions, attached as Ex. 5, in globo, to Motion for Sumrnary Judgment.
2 Ex. S(a) to Motion for Suinmaly Judgrnent at 1[ 5.

3 See Ex. S(a) at 1111 7-ll of Plaintiff’s Motion for Sunnnary Judgment.

4 Id.

 

 

Riceland and other defendants in their day to day exploration and production activities include
mercury, lead based compounds, chromium based algicides, hydrochloric acid, caustic soda, and
various corrosion inhibitors.5 The Van Geffen plaintiffs allege that leaks, spills, and other surface
and subsurface discharges of these and other substances from wells, pipelines, tank batteries, gas
plants and other equipment or facilities have polluted the surface and subsurface of the properties6
They also allege that cheland's and other defendants’ failure to timely remove or remediate this
“toxic pollution” in the soils and groundwater of the properties has allowed the pollution to
“migrate and spread.”7 The Van Geffen plaintiffs also allege that the pollution has now
permanently damaged the drinking water and other aquifers underlying the properties3 While the
Van Geffen plaintiffs assert various causes of action, these causes of action are all grounded in the
activities ofthe defendants and the pollution-related damage allegedly resulting from that activity.9
LAW AND ANALYSIS
1. Summarv Judgment Standard

A court should grant a motion for summary judgment when the movant shows “that there
is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” FED. R. Clv. P. 56. The party moving for summary judgment is initially responsible for
identifying portions of pleadings and discovery that show the lack of a genuine issue of material
fact. Tubacex, Inc. v. jiJ/VRisan, 45 F.3d 951, 954 (5th Cir. 1995). The Court must deny the rnotion

for summary judgment if the movant fails to meet this burden Id.

 

5 id.

6 Ex. 5(a) to Motion for Summary Judgment at 1[ 5.

7 Ex. S(a) to Motion for Summary Judgment at 11 12.

8 See Ex. S(a) ofPlaintit`t’s Motion for Summary Judgment at 1[1] 12~1?.
9 See Ex. 5(a) of Plaintiff"s Motion for Suinmary Judgrnent at 1111 15~36.

3

if the movant makes this showing, however, the burden then shifts to the non-moving party
to “set forth specific facts showing that there is a genuine issue for trial.” Anderson v. Liberly
Lobby, Inc., 477 U.S. 242, 248 (1986) (quotations omitted). This requires more than mere
allegations or denials of the adverse party's pleadings lnstead, the nonmovant must submit
°‘significant probative evidence” in support of his claim. Srare Farm Life Ins. Co. v. Gutterman,
896 F.Zd ll6, 1l8 (Sth Cir. 1990). “lf the evidence is merely colorable, or is not significantly
probative, summary judgment may be granted.” Anderson, 477 U.S. at 249 (citations omitted).

A court may not make credibility determinations or weigh the evidence in ruling on a
motion for summary judgment Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150
(2000). The court is also required to view all evidence in the light most favorable to the non-
moving party and draw all reasonable inferences in that party’s favor. Clij' v. Clift, 210 F.Bd 268,
270 (Sth Cir. 2000). Under this standard, a genuine issue of material fact exists if a reasonable trier
of fact could render a verdict for the nonmoving party. Bmmjield v. Hollins, 551 F.3d 322, 326
(Sth Cir. 2008).

2. The Policies.

Under Louisiana law, the duty to defend is determined strictly based upon the allegations
in the underlying petition and the terms and conditions of the relevant policy. Vaughn v. Franklin,
785 So.Zd 79, 84 (La. App. lSt Cir. 3/28/2001). Under the “eight corners” rule, the court must
compare the four corners of the petition against the four corners of the insurance policy, to
determine whether the claims fall within the scope of the duty to defend. Accordingly, the Court
begins With the language of the policies. 1

Coverage A under the Evanston Primary Policies, as well as the Urnbrella Policies, contain

almost identical pollution exclusions, which preclude coverage for property damage “arising out

 

of the actual, alleged or threatened discharge, dispersal, seepage, migration, release or escape of
‘pollutants”’ and “any loss, cost or expense arising out of any: (a) request, demand or order that
any insured or others test for, monitor, clean up, remove, contain, treat, detoxify or neutralize or
in any way respond to, or assess the effects of ‘pollutants.”’10 The Primary Policies provide:
SEC'I`ION I - COVERAGES
COVERAGE A. BODILYINJURYAND PROPERTY DAMAGE LIABILITY
l) INSURINGAGREEMENT

A) We will pay those sums that the insured becomes legally obligated to pay as
damages because of ‘bodily injury’ or property damage ’ to which this insurance applies. We will
have the right and duty to defend any ‘suit’ seeking those damages We may at our discretion
investigate any ‘occurrence ’ and settle any 'claim’ or ‘suit’ that may result But:

(l) The amount we will pay for damages is limited as described in LIMITS OF
INSURANCE (SECTION HD; and

(2) Our right and duty to defend end when we have used up the applicable limit of
insurance in the payment of judgments or settlements under Coverages A., B.
or D. or medical expenses under Coverage C.

No other obligation or liability to pay sums or perform acts or services is covered unless
explicitly provided for under SUPPLEMENTARYPA YMENTS-COVEM GES A., B. and D.

B) This insurance applies to “bodily injury” and "property damage ” only if.' (l) The
“bodily injury” or “property damage" is caused by an occurrence that takes place in the
“coverage territory”,' and (2) The “bodily injury” or “property damage ” occurs during the policy

period

C) Damages because of “bodily injury” include damages claimed by any person or
organization for care, loss of services or death resulting at any time ]$"om the “bodily injury ”

>E=>l<=l=

2 ) EXCL UsroNs

This insurance does not apply to.'

=!=>l==k

 

10 Ex. i, 2, 3, 4 ofPlaintiff’s Motion for Surnmary Judgment.

 

F) PoLL UnoN

(l) ‘Bodily lnjury’ or property damage’ arising out of the actualJ alleged or threatened
discharge dispersal, seepage, migration, release or escape of pollutants ’

(2) Any loss, cost or expense arising out ofany.'

(a) request demand or order that any insured or others test for, monitor, clean up,
remove, contain, treat, detoxify or neutralize or in any way respond to, or assess
the ejj‘ects of ‘pollutants ’,' or

(b) claim or suit by or on behalf of a governmental authority for damages because
of testing for, monitoring cleaning up, removing containing treating
detoxijj)ing or neutral izing, or in any way responding to, or assessing the effects
of pollutantsl ’

The Umbrella Policies provide:
SECTION I - INSURING AGREEMENTS

Occurrence and Claims-Made Coverage

’} (i

A. This insurance applies to “bodily injury, property damage, ” written on an
“occurrence ” basis, but only if.'

]. The “bodily injury” or “properiy damage ” was caused by an “occurrence, ” ...,'
2. The “occurrence” or "oernse” took place in the “coverage territory, ” and

3. T he "bodily injury, ” "property damage, "...occurred during the policy period of this
policy

=I=>x¢=i<

lt is agreed that.'

=l¢=l=>l=

3. “Properiy damage ” that is loss of use of tangible property that is not physically injured or
destroyed shall be deemed to occur at the time ofthe “occurrence ” that caused it.

=l=*=i<

Coverage A - Bodily Injury and Property Damages Liabilit})

 

A. lnsuring Agreement

We will pay on behalf of the insured for that portion of “ultimate net loss” in excess of the
“retained limit” because of “bodily injury " or rproperty damage ” to which this insurance
applies, but only up to the Limits of lnsurance stated in Item 3. of the Declarations. No other
obligations or liability to pay sums or performed acts or services is covered unless explicitly
provided for under SECTION ll - DEFENSE AND SUPPLEMENTARY PA YMENTS~
COVERAGE A and B.

$>l<>!<

POLL UTION ENDORSEMENT - FOLLO WING FORM

It is hereby agreed that exclusion l., Section l., Coverage A and B - Policy Exclusions, is
deleted in its entirety and replaced by the following

]. Bodily injury, property damage, personal injury or advertising injury out of the actual,
alleged or threatened discharge, dispersal, seepage, migration, release or escape of
pollutants,' or

2. Any loss, cost or expense arising out of any:

a. request demand or order that any insured or others test for, monitor, clean up, remove,
contain treat, detoxijj) or neutralize, or in any way respond to, or assess the ejj‘ects of
pollutants,' or

b. claim or suit or on behalf of any person, organization or governmental authority for
damages because of testing for, monitoring cleaning up, removing containing
treating detoxifj)ing or neutralizing, or in any way responding to, or assessing the
e]j’ects ofpollutants.

This exclusion does not apply to bodily injury, property damage, personal injury or
advertising injury if such liability is covered by underlying insurance shown in the schedule
below for the full limit shown and then only for such liability for which coverage is
provided "Pollutants” means any solid, liquid, gaseous or thermal irritant or
contaminant including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste
derived ji"om any source, and including but not limited to petroleum derivative products
which contaminate, pollute and/or defile any physical substance or matter. Waste includes
materials to be recycled, reconditioned reclaimed or disposed of

In Louisiana, an insurance policy must be construed in accordance with the general rules of
interpretation of contracts under the Louisiana Civil Code. Coleman v. School Board ofRichland

Parish, 418 F.3d 511, 516 (Sth Cir. 2005). The insured bears the burden of proving that an incident

giving rise to a claim falls Within the policy’s terms. Id. at 517-18. 'l`he insurer, however, bears the
burden of proving that an exclusionary clause Within the policy would apply. Doerr v. Mobil Oil
Corp., 774 So.Zd 119, 124 (La. 2000).

3. The Doerr Test.

Louisiana courts provide significant guidance in addressing the issues raised in this ease.
The Louisiana Supreme Court has established a three part test to determine if the type of pollution
exclusion in the Evanston policy at issue bars coverage, namely

(l) whether the insured is a “polluter” Within the meaning of the exclusion;

(2) whether the injury causing substance is a “pollutant” within the meaning ot` the

exclusion; and
(3) Whether there was a “discharge, dispersal, seepage, migration release or escape” of a
pollutant Within the meaning of the policy

Doerr v. Mobile Oil Corp., 774 So.2d 119 (La. 200()). The Doerr decision provided an exhaustive
analysis of the history of pollution exclusion provisions in Doerr, the underlying claims Were not
environmental pollution claims. Later state court decisions have addressed the application of Doerr
to environmental pollution claims One such case, Lodwiclt, L.L.C. v. Chevron U.S.A., Inc, 126
So.3d 544 (La.App. 2 Dir. 10/2/13) involved a legacy case With similar factual allegations to the
present case. There, the court summarized the applicability of the Doerr reasoning to legacy
lawsuits as follows:

In Doerr, the seminal case addressing pollution exclusions, the Louisiana Supreme

Court detoured from its previous stance that total pollution exclusions were

intended to be read strictly to exclude coverage for all interactions With irritants or

contaminants Rather, the court narrowed its application of the exclusions and

clarified that the purpose of the pollution exclusion was to exclude coverage for

environmental pollution lt Was also meant to strengthen environmental protection

standards by imposing the full risk of loss due to personal injury or property damage
from pollution upon the polluter by eliminating the option of spreading that risk

 

 

through insurance coverage ln its reasoning the court explained that pollution

exclusions were born out of the environmental movement of the 19705 and were

shaped in response to legislation designed to prompt the cleanup of hazardous waste

sites and impose cleanup costs on responsible parties Notably, Doerr did not

involve the type of claims for which the exclusion was designed; it was a personal

injury case, not an environmental pollution case as alleged here. Thus, guided by

the principles set forth in Doerr, We find that When long term pollution damages

are alleged, such as the case With legacy lawsuits, pollution exclusions are

applicable to exclude coverage As stated in Doerr, this is the very purpose of a

pollution exclusion
Id. at p. 56{)~561.

4. Applying the Doerr 'I`est to the Van Geffen Allegation“_§“._

The Court must apply the “eight corners” rule to the factors in the Doerr test by comparing
the “four corners” of the Van Geffen petition against the “four corners” of the policies and
“determine whether the claims, liberally interpreted and taken as true, fall within the scope of the
duty to defend. lf there is no reasonable interpretation of the policy, when applied to the undisputed
facts shown by the evidence supporting the motion, under which coverage should be afforded,
summary judgment will be proper, and there will be no duty to dei"end.”ll

(a) Is Riceland a “polluter”?

The first Doerr factor -~ Whether Riceland is a “polluter” -» requires the court to consider
“the nature of the insured’s business, whether that type of business presents a risk of pollution,
Whether the insured has a separate policy covering the disputed claim, whether the insured should
have known from a read of the exclusion that a separate policy covering pollution damages would
be necessary for the insured’s business, who the insurer typically insures, any other claims made

under the policy, and any other factor the trier of fact deems relevant to this conclusion." Doerr,

774 So.2d at 135. 'l`he nature of the insured’s business and whether the insured’s business presents

 

11 Lodwick, 126 So.3ci at 55(}.

 

 

a risk of pollution are the most important factors in the “polluter” test. Grefer v. Travelers lns. Co.,
919 So.2d 758 (La. App. 5 Cir. l2/16/05). 'l`he plaintiffs in the Van Geffen lawsuit allege that
defendants, including Riceland, are oilfield operators and producers Louisiana courts have
consistently held that oilfield operators and producers sued in legacy lawsuits fit the definition of
“polluters” based upon the fact that oil drilling and related activities present a clear and obvious
risk of pollution12 The court concludes that Riceland clearly meets the definition of a “polluter”
under the Doerr test.

(b) Are the injury~causing substances alleged in the Van Gejjren litigation
“poliutants”?

ln determining the second factor of the Doerr test, the Court must consider “the nature of
the injury-causing substance, its typical usage, the quantity of the discharge, Whether the substance
Was being used for its intended purpose when the injury took place, whether the substance is one
that would be viewed as a pollutant as the tenn is generally understood, and any other factor the
trier of fact deems relevant to that conclusion."13 The Van Geffen plaintiffs allege soil and water
contamination with oilfield Wastes, including NORl\/l, produced water, drilling fluids, chlorides,
hydrocarbons, and heavy metals.l4 Other toxic and hazardous substances allegedly used by
Riceland and others in their day to day exploration and production activities include mercury, lead
based compounds, chromium based algicides, hydrochloi'ic acid, caustic soda, and various
corrosion inhibitors.ES The Van Geffen plaintiffs allege that leaks, spills, and other surface and

subsurface discharges of these and other substances from wells, pipelines, tank batteries, gas plants

 

n Lodwick, 126 So.3d at 561. See also, Grefer, 919 So.2d at 768-69; 36 Pro-Boll Che)n. & Fertilizer Co. v. U.S. Fire
& Guar. Co., No. CIV.A. 01-l531, 2004 WL 3494045, at *7 (W.D. La. Nov. 15, 2004) (applying Doerr to a case
involving long term environmental discharge of pesticides).

13 Doerr, 774 So.2d at 135.

14 Ex. S(a) of Motlon for Summary Judgment at ‘l[ 8.

15 Ex. S(a) of Motion for Summary Judgment at 1[ 9.

lO

 

 

 

and other equipment or facilities have further polluted the surface and subsurface of the subject
properties16 The toxins alleged by in the Van Geffen petition are the very same toxins and
pollutants that the court in Lodwiclc found to constitute "pollutants“ within the meaning of the total
pollution exclusion Lodwick, 126 So.3d at 55l-52, 554, 560-61; see also, Grefer, 9l9 So.2d at
77l. The substances alleged in the Van Geffen lawsuit thus fall squarely within the Evanston
,,i'i

policies' definition of “Pollutants.

(c) Was there was a “discharge, dispersal, seepage, migration release or escape” of
a pollutant within the meaning of the policy?

As to the final factor in the Doerr test, the Court must consider “whether the pollutant was
intentionally or negligently discharged, the amount of the injury-causing substance discharged,
whether the actions of the alleged polluter were active or passive, and any other factor the trier of
fact deems relevant.”13 ln the Van Geffen lawsuit, the plaintiffs allege a long term discharge,
release and/or escape of a pollutant caused by Riceland and the other defendantsE9 The Van Geffen
plaintiffs complain also about the day to day operations of the various oilfield companies:

Defendants knew or should have known that their day to day operations in the Lake
Arthur Field would cause the soil, surface waters and groundwater of plaintiffs
property to be contaminated With the substances described in paragraphs 7 through
ll above. Rather than remove these substances during and after oil and gas
exploration and production activities, defendants chose to conceal and cover up
their contamination This concealment and cover up was routine practice and has
continued to date. The defendants' failure to responsibly and timely remove or
remediate this toxic pollution in the soils and groundwater of plaintiffs Property has
allowed the pollution to migrate and spread. Defendants' pollution has now
permanently damaged the drinking water and other aquifers underlying the Field.20

The very nature of the allegations made by the Van Geffen plaintiffs satisfy this factor.

 

16 Ex. 5 (a) of Motion for Suminai'y ludgment.

ll Also, regarding the “quantity of discharge,” the Vari Geffen plaintiffs allege the substances have leaked onto their
properties for many years and continue to leak onto their properties, which would suggest a large quantity of these
substances are involved

13 Doerr, 774 So.2d at l36.

19 Ex. 5 (a) of Motion for Summary Judgment at 11 7.

20 Ex. S(a) of Motion for Summaiy Judginent at 1111

ll

 

S. Riceland’s Allegation that Some Causes of Action Are Not Related to Pollution.

Riceland argues that Evanston has a duty to defend because some causes of action raised
by the Van Geffen plaintiffs are grounded on personal injuries, namely trespass and continuing
nuisance claims. A review of the Van Geffen petition reflects that all of the plaintiff s claims are

based on allegations of contamination by pollution The Lodwick court rejected this exact

argument

plaintiffs make no demands for damages concerning defendants' operations other
than those related to the seepage or migration of pollutants For example, plaintiffs
do not request damages for the recovery for simple surface-related disturbances
such as the unauthorized removal of trees or damage to topsoil. Nor do plaintiffs
seek an injunction for the removal of Oracle‘s stray wells that were operated beyond
its mineral lease on plaintiffs' property. in fact, plaintiffs specifically describe the
alleged trespass at issue as the “continued presence of oilfield wastes on plaintiffs'
lands,” and the civil fruits that are alleged to be due are described as the
unauthorized “storage of toxic pollution and wastes in the groundwaters and soils.”
Therefore, we conclude that all of the different theories of recovery and allegations
are a direct result of defendants' alleged contamination and pollution damages21

The court finds this argument has no merit The pollution exclusions in the Evanston policies
unambiguously exclude coverage for the claims raised in the Van Geffen litigationl

6. Riceland’s Argurnent on Coverage D

Riceland also argues Coverage D would provide apply to the Van Geffen litigation That
provision provides as follows:

COVIERAGE D. BODILY INJURY AND PROPERTY DAMA GE ~ GIL AND GAS
LIMITED POLL UTION

]. INSURING AGREEMENT

A) We will pay those sums that the insured becomes legally obligated to pay as damages
because of “hodily injury” or "property damage ” included within the “pollution liability
hazard ” to which this insurance applies We will have the right and duty to defend any suit
seeking those damages We may, at our discretion investigate any “occarrence " and settle
any claim or “suit” that may result

 

21Lodi1)iclc, l26 So.3d at 55l-552.

12

 

s >z= =l=
B) T his insurance applies to “bodily injury” and “property damage ” only if:

(]) The “hodily injury” or “property damage” is caused by an
“occurrence " that takes place in the “coverage territory”,'

(2) The “bodily injury” or “property damage ” occurs during the policy
period,'

(3) The roccurrence ” became j?rst known to you during the policy period

and you report it to us within the policy period or 90 days after the end of the policy
period

Coverage D applies to an “occurrence” which is defined in the Evanston Policies as an accident,22
which is not what is alleged here. Further, Coverage D requires that the occurrence be known to
the insured and reported to Evanston within the policy period or 90 days after the end of the policy
period, which did not occur in this case. 23 Riceland argues that the policy is ambiguous because
the word “and” is not included between paragraphs (B)(Z) and (B)(S) meaning that all three
requirements were not necessary. Under Louisiana law, when interpreting a contract, “la]
provision susceptible of different meanings must be interpreted with a meaning that renders it
effective and not with one that renders it ineffective.”24 Riceland’s reading of this provision,
however, would lead to absurd results which would render the provision ineffective lf Riceland’s
argument were correct, an incident could occur years or even decades after coverage ended and
the insurer would be required to provide coverage Requiring all three conditions to be met in order

to trigger coverage under Coverage D is the only reasonable interpretation of the provision The

 

22 See exhibit l and exhibit 2 to Motion for Sumrnary Judginent.
23 See exhibit 7 to Motion for Summary Judgment.
24 louisiana Civil Code Article 2049.

l3

 

court must interpret each provision of the policy so that each is “given the meaning suggested by
the contract as a whole.”25
7. Coverage for Damage to Lease Propertv.
Evanston also argues that there is no coverage for damage to property leased by and/or in
the care, custody and control of Riceland.

Coverage A in the Primary Policies excludes coverage for property damage to:

(l) Properiy you own, rent or occupy,'

(3) Property loaned to you,'

=i=>l=>l=

(5) That particular part of real property on which you or any contractors or
subcontractors working directly or indirectly on your behalf are performing
operations if the ‘property damage ’ arises out of those operations; or

(6) That particular part of any property that must he restored, repaired or replaced
because “your work” was incorrectly performed on it.

=l= >l¢ >l=
The Umbrella Polieies exclude coverage for “property damage ” to.'
a. Property you own, rent or occupy,'
>:= s s
c. Property loaned to you,'
d. Property in your care, custody, or control;
e. T hat particular part of real property on which you or a contractor or

subcontractor working directly or indirectly for you are performing operations if
the "property damage ” is due to those operations; or

 

25 Louisiana Civil Code Article 2050.
14

 

f That particular part of real property that must be restored repaired or replaced
because “your wor ” was incorrectly performed on it.

`-i=>l<=k

Paragraph f of this exclusion does not apply to “property damage " included in the

“products~completed operations hazard ”
=l= =i= ¢"l<

According to the allegations made by the Van Geffen plaintiffs, the plaintiffs own the
properties at issue and were leasing them to defendants, including Riceland.26 Defendants are oil
and gas companies who conducted activities on the properties through leases, assignments,
subleases, servitudes and the like.27 The damages alleged in the Van Geffen litigation occurred to
property that was leased to Riceland and was in Riceland’s care, custody, or control and was the
location where Riceland was performing operations Accordingly, Exclusion l (l) (3) & (5) under
Coverage A of the Primary Policies, Exclusion F (l) & (3) under Coverage D of the Primary
Policies, and Exclusion 6 (a) (c) (d) & (e) under the Umbrella Policies apply to bar coverage.

CONCLUSION

The court finds there are no genuine issues of material fact and Evanston is entitled to
summary judgment The court finds Evanston does not owe a duty to defend or indemnify Riceland
in the Van Geffen litigation Specifically, the court finds:

(l) Evanston does not owe a duty to defend or indemnify Riceland in the Van

Geffen litigation because the pollution exclusions of the Primary and the Umbrella

Liability Policies apply to preclude coverage for the long-term, environmental

pollution damage alleged by plaintiffs in the Van Geffen lawsuit;

 

25 See Exhibit 5 (a) to Motion for Suinrnary Judginent.

27 Id.

15

 

(2) the Van Geffen lawsuit does not trigger Evanston’s “Coverage D~Bodily lnjury

and Property Damage~Oil and Gas Limited Pollution” endorsement in the Primary

Policies, and Riceland has not met the conditions of the endorsement; and

(3) there is no coverage for damage to property leased by Riceland and/or in the

care, custody, and control of Riceland based on the Leased Propeity/Care, Custody

and Control Exclusions in the Evanston Policies.
For these reasons, the court grants the relief sought by Evanston in the Complaint for Declaratory
Relief and dismisses Counter Claim raised by Riceland. A separate order in conformity With the

foregoing reasons will be entered

  
  

 

THUS DONE in Chambers on this 03 day Of

 

 

Robert R. Summerhays
United States District ludge

l6

 

